IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DAVID PINKNEY,                           : No. 129 MM 2016
                                         :
                   Petitioner            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
LUZERNE COUNTY COURT OF                  :
COMMON PLEAS,                            :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

      AND NOW, this 14th day of November, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.